DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-20) in the reply filed on 7/18/2022 is acknowledged.
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (claims 1-10), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussick (US 4997182 A).
Regarding claim 11, Kussick discloses a dental appliance 10 (Fig. 1-6) comprising: 
an arcuate base 15/20/31 (Fig. 1-6, sides 15/20 and inner edge 31 combined form an arcuate base, see Abstract wherein this is described as being “arcuate”) shaped to extend along at least a portion of an upper dental arch of a patient (Fig. 5-6) and match with a custom fit at least certain maxillary teeth of the patient (Fig. 5-6); 
a tongue-retention feature 23/33 (Fig. 1-6, ramps 23/33 as seen in Fig. 6 aid in pulling the tongue forward and thus being a tongue retention feature) connected to the arcuate base 15/20/31 (Fig. 1-6) and comprising a palatal portion 33 (Fig. 1-6, upper ramp 33 matches with palate as seen in Fig. 6) and a sublingual portion 23 (Fig. 1-6, lower ramp 23), the sublingual portion 23 cooperating with the palatal portion 33 to form a cavity shaped to receive an anterior portion of a tongue of the patient there within (See Fig. 4 and 6); and 
the tongue-retention feature 23/33 wherein the palatal portion 33 has an exterior surface formed to match at least a portion of a hard palate of the patient (Fig. 6 and Col. 4 lines 4-7).
Kussick does not disclose that dental appliance 10 arcuate base 15/20 match with a custom fit at least certain maxillary teeth of the patient, and wherein the palatal portion has an exterior surface custom formed to match at least a portion of a hard palate of the patient.
However, Kussick does teach that it was previously known in the art to custom mold these dental appliances based on a user’s/patient’s mouth (Col. 2 lines 31-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided arcuate base 15/20 match with a custom fit at least certain maxillary teeth of the patient, and wherein the palatal portion has an exterior surface custom formed to match at least a portion of a hard palate of the patient as Kussick provides the relevant teachings that these “tongue thrust” devices can be custom made (Col. 2 lines 31-44), wherein this may provide an improved comfort for the specific user/patient by being based on their anatomy specifically. 
Regarding claim 12, Kussick discloses the invention of claim 11 above.
Kussick further discloses wherein the dental appliance 10 is a seamless unit (Fig. 1-6, the appliance 10 is a monolithic unit having no seams) formed in an additive manufacturing process (product-by-process claim language herein, the dental appliance 10 is a seamless unit as seen in Fig. 1-6 and as such being formed by additive manufacturing or not does not make a difference that the final end product is a seamless unit; see MPEP 2113).

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussick (US 4997182 A) in view of Magness (US 20160022474 A1).
Regarding claim 13, Kussick discloses the invention of claim 12 above.
Kussick as modified above discloses wherein the arcuate base 15/20/31 matches with a custom fit.
Kussick does not disclose the arcuate base 15/20/31 matches all of the upper teeth of the patient.
However, Magness teaches an analogous oral appliance 10 (Fig. 1), with an analogous arcuate base 12 that matches the upper teeth of the user (Fig. 2 and [0054]), wherein the arcuate base matches all of the upper teeth of the patient (see [0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arcuate base 15/20/31 to match all of the upper teeth of the patient, as taught by Magness, in order to provide improved orthodontic retention of the arcuate base and the teeth (Magness [0054]).
Regarding claim 14, Kussick in view of Magness discloses the invention of claim 13 above.
Kussick further discloses wherein the arcuate base 15/20/31 (Fig. 1-2) comprises an anterior portion 31 (Fig. 1), a right portion 20 extending distally away from the anterior portion 31 (Fig. 1-2), and a left portion 15 extending distally away from the anterior portion 31 (Fig. 1-2).
Regarding claim 15, Kussick in view of Magness discloses the invention of claim 14 above.
Kussick further discloses wherein the palatal portion 33 seamlessly extends from a lingual side of the right portion 20 to a lingual side of the left portion 15 (Fig. 4).
Regarding claim 16, Kussick in view of Magness discloses the invention of claim 15 above.
Kussick further discloses wherein the palatal portion 33 seamlessly extends from a lingual side of the anterior portion 31 (Fig. 1-4).
Regarding claim 17, Kussick in view of Magness discloses the invention of claim 16 above.
Kussick further discloses wherein the sublingual portion 23 seamlessly extends from a lingual side of the right portion 20 and seamlessly extends from a lingual side of the left portion 15 (Fig. 4).
Regarding claim 18, Kussick in view of Magness discloses the invention of claim 17 above.
Kussick further discloses wherein the sublingual portion 23 seamlessly extends from a lingual side of the anterior portion 31 (Fig. 1-4).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussick (US 4997182 A) in view of Magness (US 20160022474 A1) in view of DeLuke (US 6837246 B1).
Regarding claim 19, Kussick discloses the invention of claim 18 above.
Kussick in view of Magness does not disclose wherein the sublingual portion comprises a central notch extending forward from a posterior extreme of the sublingual portion to provide clearance for a lingual frenulum of the patient.
However, DeLuke teaches an analogous oral appliance 10 (Fig. 1-6) comprising an analogous tongue retention feature comprising an analogous sublingual portion 30 (Fig. 1-6, and Col. 2 lines 47-65), wherein the sublingual portion 30 comprises a central notch (“open region” between edges 36 and 38 which is centrally located, Col. 2 lines 47-65, Fig. 1) extending forward from a posterior extreme (Fig. 1, “open region” being the central notch extends from the posterior edge of the sublingual portion 30) of the sublingual portion 0 to provide clearance for a lingual frenulum of the patient (Col. 2 lines 47-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sublingual portion 23 of Kussick to comprise a central notch extending forward from a posterior extreme of the sublingual portion to provide clearance for a lingual frenulum of the patient, as taught by DeLuke, in order to provide “comfort and mobility for the tongue and provides space for lingual frenum” (DeLuke Col. 2 lines 60-65).
Regarding claim 20, Kussick discloses the invention of claim 19 above.
Kussick in view of Magness and DeLuke does not explicitly disclose wherein an interior surface of the palatal portion is smoother than the exterior surface of the palatal portion.
However, Kussick as modified in claim 11 above provides that the appliance 10 thus including the palatal portion 33 is custom molded to the user’s mouth/dentition shape (Kussick Col. 2 lines 31-44). Thus, an interior surface of the palatal portion 33 (Fig. 1-6, interiorly facing side of 33) would be smoother (Fig. 1-6, the interior of palatal portion 33 would does not make contact with the user’s dentition nor palate thus being smooth) than the exterior surface of the palatal portion (Fig. 1-6, the exteriorly facing surface of the portion 33 would be molded against the texture of the user’s hard palate thus having a non-smooth texture).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modifying the oral appliance 10 of Kussick to be custom molded would further provide that an interior surface of the palatal portion 33 is smoother than the exterior surface of the palatal portion 33 based on human anatomy and how custom molding functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/24/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786